DETAILED ACTION
Claims 1-18 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under JP2019-097285 filed on May 24, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi, US 2015/0163434 A1 (Ishibashi).

Regarding Claim 1, Ishibashi discloses a control apparatus comprising at least one processor configured to perform operations as: 
Ishibashi [0013] – an image sensor that includes focus detecting pixels; an object brightness detecting unit that detects brightness of an object); and 
a selection unit configured to select an imaging timing of the second imaging operation based on the first imaging operation of the image sensor (Ishibashi [0011] – when the brightness of an object is low, a readout mode for maintaining time for reading out an image sensor and increasing only exposure time of focus detecting pixels may be set, thereby improving focus detection efficiency while a frame rate of live view display is maintained), 
wherein the detection unit detects the specific area using the signal imaged at the imaging timing selected by the selection unit (Ishibashi [0142], Fig.13b – In an operation 1323, the read-out mode determining unit 702 according to an embodiment of the disclosure determines whether detected brightness of an object is low. If the brightness of the object is low, the method may proceed to an operation 1324, in which charge accumulation times of focus detecting pixels are increased by setting the second readout mode to the readout mode. If the brightness of the object is not low, the method may proceed to an operation 1326, in which the readout mode is switched back to the first mode).

Regarding Claim 3, Ishibashi discloses the control apparatus according to claim 1, wherein the selection unit selects the imaging timing of the second imaging operation based on an exposure centroid of the first imaging operation (Ishibashi [0119] – The control unit 707 may control the object brightness detecting unit 701, the read-out mode determining unit 702, the read-out unit 703, the focus detecting unit 704, the pixel correcting unit 705, the image generating unit 706, and the 708, such that the image sensor control device 700 may control exposure time of focus detecting pixels according to brightness of an object; [0011] – When the brightness of an object is low, a readout mode for maintaining time for reading out an image sensor and increasing only exposure time of focus detecting pixels may be set, thereby improving focus detection efficiency while a frame rate of live view display is maintained).

Regarding Claim 5, Ishibashi discloses the control apparatus according to claim 1, wherein the at least one processor is further configured to perform operations as an area display unit configured to display the specific area detected by the detection unit (Ishibashi [0011] – When the brightness of an object is low, a readout mode for maintaining time for reading out an image sensor and increasing only exposure time of focus detecting pixels may be set, thereby improving focus detection efficiency while a frame rate of live view display is maintained. When brightness of an object is normal or based on a preset condition, it may be switched to a readout mode for performing live-view display and focus detection at a high frame rate).

Regarding Claim 7, Ishibashi discloses the control apparatus according to claim 1, the specific area is an object area (Ishibashi [0142], Fig.13b – In an operation 1323, the read-out mode determining unit 702 determines whether detected brightness of an object is low ---- the determination is based on an analysis of the object captured).

With regard to claim 15, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 15 [The Ishibashi reference further discloses an image sensor (Ishibashi Fig.1 – Image Sensor 108)].

With regard to claim 16, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 16.

With regard to claim 18, the claim limitations are essentially the same as claim 16 but in a different embodiment. Therefore, the rational used to reject claim 16 is applied to claim 18 [The Ishibashi reference further discloses a non-transitory computer-readable storage medium (Ishibashi [0032])]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi, in view of Shionoya et al, US 2016/0142645 A1 (Shionoya).

Regarding Claim 2, Ishibashi discloses the control apparatus according to claim 1, as outlined above.
However, Ishibashi does not explicitly disclose the selection unit selects the imaging timing of the second imaging operation based on an accumulation timing of the first imaging operation and a timing of using a detection result by the detection unit.
Shionoya teaches the selection unit selects the imaging timing of the second imaging operation based on an accumulation timing of the first imaging operation and a timing of using a detection result by the detection unit (Shionoya [0144] – As shown in FIG. 12(B), the image sensor 100 starts to capture images in the first and second regions at different timings in the second still image mode. In a second still image mode, an image sensor 100 starts to capture images in first and second regions at the same timing, and the first region and second region have different exposure times (i.e., charge accumulation times)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ishibashi to select the imaging timing of the second imaging operation based on an accumulation timing of the first imaging operation and a timing of using a detection result by the detection unit, as taught by Shionoya. One would be motivated as the exposure and detection of an object whould dictate how fast an image is captured. 

Regarding Claim 6, Ishibashi discloses the control apparatus according to claim 5, as outlined above.
However, Ishibashi does not explicitly disclose the selection unit selects the imaging timing of the second imaging operation based on a timing at which the area display unit uses a detection result by the detection unit. 
Shionoya teaches the selection unit selects the imaging timing of the second imaging operation based on a timing at which the area display unit uses a detection result by the detection unit (Shionoya Fig.10, [0101] – S22/S23 – The drive control unit 72 sets image capture conditions for the regions set in step S22 (the first and second regions in the example shown in FIG. 11) on the basis of the detection result from the detection unit 32A (step S23).  Specifically, the drive control unit 72 outputs, to the drive unit 21, an instruction signal indicating image capture conditions (charge accumulation times, gains, etc.) corresponding to the main subjects.  The drive control unit 72 also outputs, to the image processing unit 30, an instruction signal indicating image capture conditions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ishibashi to 

Regarding Claim 8, Ishibashi discloses a control apparatus comprising at least one processor configured to perform operations as: 
a detection unit configured to detect an object in an image based on a signal imaged by an image sensor configured to provide a first imaging operation and a second imaging operation (Ishibashi [0013] – an image sensor that includes focus detecting pixels; an object brightness detecting unit that detects brightness of an object; [0011] – when the brightness of an object is low, a readout mode for maintaining time for reading out an image sensor and increasing only exposure time of focus detecting pixels may be set, thereby improving focus detection efficiency while a frame rate of live view display is maintained); 
an image display unit configured to display an image by the first imaging operation; and an area display unit configured to display an object area detected by the detection unit, wherein the detection unit detects an object using an image captured by the second imaging operation (Ishibashi [0011] – When the brightness of an object is low, a readout mode for maintaining time for reading out an image sensor and increasing only exposure time of focus detecting pixels may be set, thereby improving focus detection efficiency while a frame rate of live view display is maintained. When brightness of an object is normal or based on a preset condition, it may be switched to a readout mode for performing live-view display and focus detection at a high frame rate). 
However, Ishibashi does not explicitly disclose the area display unit displays the object area detected using an image by an accumulation closest to exposure time in the first imaging operation, 
Shionoya teaches the area display unit displays the object area detected using an image by an accumulation closest to exposure time in the first imaging operation, among images for which a detection by the detection unit is completed by time when a tracking target object is displayed by the image display unit (Shionoya [0144] – As shown in FIG. 12(B), the image sensor 100 starts to capture images in the first and second regions at different timings in the second still image mode. In a second still image mode, an image sensor 100 starts to capture images in first and second regions at the same timing, and the first region and second region have different exposure times (i.e., charge accumulation times)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ishibashi to select the imaging timing of the second imaging operation based on an accumulation timing of the first imaging operation and a timing of using a detection result by the detection unit, as taught by Shionoya. One would be motivated as the exposure and detection of an object would dictate how fast an image is captured. 

Regarding Claim 9, Ishibashi, in combination, further discloses the control apparatus according to claim 8, wherein the exposure time is an exposure centroid (Ishibashi [0119] – The control unit 707 may control the object brightness detecting unit 701, the read-out mode determining unit 702, the read-out unit 703, the focus detecting unit 704, the pixel correcting unit 705, the image generating unit 706, and the 708, such that the image sensor control device 700 may control exposure time of focus detecting pixels according to brightness of an object; [0011] – When the brightness of an object is low, a readout mode for maintaining time for reading out an image sensor and increasing only exposure time of focus detecting pixels may be set, thereby improving focus detection efficiency while a frame rate of live view display is maintained).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ishibashi so the exposure time is an exposure centroid, as taught by Shionoya. One would be motivated as the exposure is based on a portion of the object captured to eliminate scattering or outlier data. 

With regard to claim 17, the claim limitations are essentially the same as claim 8 but in a different embodiment. Therefore, the rational used to reject claim 8 is applied to claim 17.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi, in view of Baldwin et al, US 2020/0084387 A1 (Baldwin).

Regarding Claim 4, Ishibashi discloses the control apparatus according to claim 1, as outlined above.
However, Ishibashi does not explicitly disclose a frame rate for the second imaging operation is higher than a frame rate for the first imaging operation.
Baldwin teaches a frame rate for the second imaging operation is higher than a frame rate for the first imaging operation (Baldwin [0005] – A first camera can be placed into a low power mode. The first camera is in an active mode and has a first frame capture rate. Generating and outputting, by the processor, a command for placing the first camera into the low power mode. Execution of the command may cause the first camera to increase the first frame capture rate to a second frame capture rate and go into the low power mode from the active mode after increasing the first frame capture rate to the second frame capture rate).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi and Shionoya, in view of Baldwin.

Regarding Claim 10. The control apparatus according to claim 8, as outlined above.
However, Ishibashi does not explicitly disclose the frame rate for the second imaging operation is higher than the frame rate for the first imaging operation
Baldwin teaches a frame rate for the second imaging operation is higher than the frame rate for the first imaging operation (Baldwin [0005] – A first camera can be placed into a low power mode. The first camera is in an active mode and has a first frame capture rate. Generating and outputting, by the processor, a command for placing the first camera into the low power mode. Execution of the command may cause the first camera to increase the first frame capture rate to a second frame capture rate and go into the low power mode from the active mode after increasing the first frame capture rate to the second frame capture rate).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ishibashi to have a frame rate for the second imaging operation is higher than a frame rate for the first imaging operation, as taught by Baldwin. One would be motivated as the exposure is based on a portion of the object captured to eliminate scattering or outlier data.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/              Examiner, Art Unit 2483